Exhibit 10.66

FRESH CHOICE, INC.

2004 HOME OFFICE INCENTIVE PLAN

Purpose:  To reward Home Office management for accomplishments resulting in
meeting or exceeding certain before tax earnings targets of the Company.

Eligibility:  Officers and Department Managers designated as Directors of the
Company who are actively employed by Fresh Choice on December 29, 2003.  Those
hired after December 29, 2003 will participate at a pro-rated amount unless
other arrangements have been made.  Participants must be employed by Fresh
Choice on the last day of the plan year; incentive pay is not earned until that
date.  Participants are only eligible to receive incentive pay if the Company
meets or exceeds minimum before tax earnings targets.  See attached schedule.  
The 2003 minimum before tax earnings targets include the expense of this
program. 

Plan Year:  The plan begins on December 29, 2003 and ends on December 26, 2004.

Incentive Pay Available:  The incentive pay available is a percentage of the
participant’s base salary as of December 29, 2003.  The bonus pool, if any, is
allocated among the designated participants based on Company performance using a
predetermined percentage amount.  See attached schedule.  Actual bonus paid is
interpolated according to actual results.

The Chief Executive Officer’s incentive pay, based upon achievement of
before-tax earnings targets, is adjusted based upon sales results versus
targets.

SPECIAL CIRCUMSTANCES:  Before tax earnings and sales targets will be adjusted
as appropriate for any restaurant closures or lease re-negotiations during the
plan year.  Additional discretionary incentive pay may be paid at the
recommendation of the compensation committee and approved by the full board of
directors.

Distribution of Incentive Pay:  Incentive pay will be paid as soon as practical
after year-end financials are audited, provided that the Company met or exceeded
defined levels of performance. 

Plan Intent:  Fresh Choice intends to maintain the plan under the terms listed
above.  However, Fresh Choice reserves the right to modify or terminate the plan
at any time.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------